FILED
                           NOT FOR PUBLICATION                        MAY 19 2010

                                                                  MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                 U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT



ANDREW W. SHALABY; SONIA                       No. 09-56331
DUNN-RUIZ,
                                               D.C. No. 3:07-cv-02107-MMA-
             Plaintiffs - Appellants,          BLM

 v.
                                               ORDER
NEWELL RUBBERMAID, INC.; THE
HOME DEPOT, INC.; IRWIN
INDUSTRIAL TOOL COMPANY, INC.;
BERNZOMATIC,

             Defendants-cross-claimants -
Appellees,

 and

WESTERN INDUSTRIES, INC.;
WORTHINGTON INDUSTRIES,

             Cross-defendants - Appellees,




                   Appeal from the United States District Court
                      for the Southern District of California
                   Michael M. Anello, District Judge, Presiding

                       Argued and Submitted April 7, 2010
                               Pasadena, California

Before: FRIEDMAN,* D.W. NELSON, and REINHARDT, Circuit Judges.

      This memorandum disposition, filed on May 17, 2010, is amended as

follows:




      (1) The citation found on page 3, lines 8–9, should instead read as follows:

Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 589, 592–93 (1993).




      (2) The citation found on page 5, line 3, should instead read as follows:

Stephen, 134 Cal. App. 4th at 1373.




      *
        The Honorable Daniel M. Friedman, United States Circuit Judge for the
Federal Circuit, sitting by designation.

                                         2